Case 4:19-cv-07966-JST Document 16-1 Filed 02/17/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of California a

Abante Rooter and Plumbing, Inc., et al.

 

Plaintiff(s)

Vv. Civil Action No. 4:19-cv-07966-JST

Unlocked Business Strategies, Inc., a New York
corporation, and Thomas R. Costa, an individual,

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

Thomas R. Costa
32 Crane Neck Road
East Setauket, New York 11733

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Taylor T. Smith

Woodrow & Peluso, LLC

3900 E. Mexico Ave., Suite 300
Denver, Colorado 80210

Tel: 720-907-7628

tsmith @woodrowpeluso.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

 
Case 4:19-cv-07966-JST Document 16-1 Filed 02/17/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:19-cv-07966-JST

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) 3 Or

 

Ci Tleft the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C] Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
C) Treturned the summons unexecuted because 3 or
CF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
